—O—
Opinión concurrente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Presidente Señor Trías Monge.
Las Reglas de Evidencia sobre admisión de testimonio han tenido una evolución lenta y deliberada porque operan en un campo sensitivo deslindado entre el derecho de confrontación del acusado y la necesidad de que la justicia prevalezca por sobre los torpes medios del encausado para destruir la prueba de su delito, que impulsan desde el soborno hasta el asesinato del testigo. Nadie cuestiona el *183principio de que el interés apremiante del Estado en mantener la seguridad y la majestad del régimen de ley, la necesidad de mantener la fe del pueblo en la jústicia, es en determinadas circunstancias propósito que debe prevalecer sobre el derecho de confrontación. Ningún sistema de justicia digno de su nombre y encomienda puede aprobar la invocación de derechos constitucionales dentro de una situación fabricada a la medida y para su beneficio por el ofensor del orden social que en vez de depender del contrainterrogatorio para proteger su libertad, opta por un crimen más para acallar al testigo, dándole muerte, comprando su testimonio perjuro, amenazándolo a él y a su familia o facilitando su traslado fuera de nuestra juris-dicción. Esta manera de frustrar la justicia y forzar al Ministerio Público a solicitar el archivo del caso por falta de pruebas, nació en América en el primer cuarto de siglo con el crimen organizado. El acusado enviaba una corona al entierro del testigo y cuando se llamaba el caso para juicio su defensor con gran solemnidad señalaba la inde-fensión de su cliente privado por la muerte del derecho fundamental a la confrontación. La indignación provocada por esta burla al más elemental sentido de justicia propició nuevas excepciones a la regla de prueba de referencia reducidas en su preceptiva a advertir que nadie puede salirse con la suya en el tribunal con el recurso a la violencia, el perjurio o el cohecho. Los tribunales al aprobar las nuevas reglas y el legislador al ratificarlas, no encontraron obstáculo constitucional en admitir bajo con-diciones de confiabilidad, la declaración jurada del testigo anulado física o moralmente, al concurrir razones de necesidad que ya mucho antes habían dado acceso a la declaración de la víctima in artículo mortis. Ese es el mismo curso seguido por estas reglas sobre prueba de referencia en Puerto Rico, donde confrontados con el crimen de actualidad, y en auxilio de la justicia maltrecha y frustrada se aprobaron al cabo de cuidadoso estudio, las *184Reglas de Evidencia de 1979 por este Tribunal y por la Asamblea Legislativa. El otro criterio, al negar valor y eficacia a las Reglas, va contra sus propios actos. Margi-nada quedó la valiosa anotación del Secretariado de la Conferencia Judicial a la Regla 65 en circunstancias más agudas que las del presente caso, pues no media el elemento de no disponibilidad:
Aquí se incluyen excepciones firmemente establecidas a base de garantías circunstanciales de confiabilidad, sin que tenga que mediar el factor de necesidad de la no disponi-bilidad del declarante. Mientras en la regla anterior está presente el factor de “garantía circunstancial de confia-bilidad”, éste no opera sólo para determinar admisibilidad; es en conjunción con el factor de necesidad —no disponibi-lidad del declarante— que se admite la declaración. Aquí, en esta regla, el factor de garantía circunstancial de con-fiabilidad es de tanto peso que no se requiere el factor de necesidad o de no disponibilidad del declarante para esta-blecer la admisibilidad. La confiabilidad de la declaración, aunque sea prueba de referencia, es tal que no se justifica exigir la comparecencia del declarante al tribunal, aunque esté disponible para declarar como testigo.
Otra solución privaría al Estado de un recurso indispensable en el enjuiciamiento de delitos mayores y alarga la vida al triste desenlace de la absolución obtenida por mano y poder de destrucción del imputado. La eliminación de pruebas por estos medios es preocupación constante de nuestras salas de justicia y principalmente causa de angustia en el pueblo reflejada en proyecto ante la Asamblea Legislativa ahora en sesión para ampliar el concepto de “no disponible” bajo el cual se admite la declaración jurada en ausencia del testigo.
Estas son las razones que abonan mi concurrencia en el resultado y a la adjudicación de no culpabilidad en los méritos de la prueba.
*185I
Ante el fiscal investigador de la muerte a tiros de Eugenio Sánchez, alias El Gato, (1) compareció el testigo Edwin Meléndez Pizarro y prestó declaración jurada la cual firmó luego de transcrita, en la que afirma que el 4 noviembre, 1980, como a la 1:00 P.M. su primo Julio Hernández Osorio se presentó a su casa en el Barrio Monacillos de Río Piedras, acompañado de un individuo conocido por Lije, a invitarle para ir a matar al Gato; que el testigo se negó a ir y que el primo lo increpó diciéndole: “Chico, ¿qué pasa contigo? ¿y los tiros que te dieron a ti? ¿qué pasa contigo?” a lo que el declarante contestó que iba a dejar eso así; que entonces el primo Hernández Osorio le dijo que iba a matar al Gato; que los visitantes se retiraron y como a la media hora regresaron y le manifestaron al testigo que habían matado al Gato a tiros. El declarante notó que estaban armados porque vio bultos en la cintura tanto de Hernández Osorio como de Lije; que después de ese incidente no vio más a su primo Julio, pero a Lije lo ve a menudo por el barrio donde vive el testigo; que Hernández Osorio y Lije andaban en un carro grande negro que conducía el primo Julio; que la Policía fue a buscar al declarante como sospechoso por la muerte del Gato, pues había informado que éste le había pegado unos tiros; y que se decidió a declarar, ya que no estaba en el lugar de los hechos. Con base en dicho testimonio, el ahora apelante Hernández Osorio fue acusado por asesinato en primer grado e infracción de los Arts. 8 y 6 de la Ley de Armas.
Llegado el día del juicio ante tribunal de derecho, el fiscal llamó como su primer testigo al dicho Edwin Meléndez Pizarro, quien luego de ocupar la silla contestó a las primeras preguntas que no iba a declarar, y a insistencia del juez dio su nombre y lugar de residencia, *186sin más. Entonces el fiscal lo confronta con la declaración jurada y firmada que hemos reseñado, leyéndosela in extenso y solicitando una contestación sobre cada una de sus aseveraciones, repitiendo el testigo invariablemente: “Yo no voy a declarar; no tengo nada que declarar”; negativa que mantuvo aun después de orden del tribunal para que contestara las preguntas. El juez puso el testigo a la disposición de la Defensa para contrainterrogar, pero aquél rehusó toda contestación a las pocas preguntas formuladas, por lo que la Defensa abandonó el intento. El testigo fue finalmente retirado de la silla y se ordenó al fiscal que radicara contra él acusación por desacato. Continuó la presentación de prueba por el Estado, y más tarde en el curso del juicio el Ministerio Público identificó la declaración jurada del testigo recalcitrante mediante testimonio del fiscal investigador, y el estipulado de la taquígrafa de Fiscalía que tomó el testimonio bajo jura-mento de Meléndez Pizarro y lo transcribió en la declara-ción que éste firmó. El fiscal ofreció dicha declaración jurada en evidencia como prueba para sostener las acusa-ciones, y el tribunal la admitió, sobre la objeción de la Defensa fundada en que no tuvo oportunidad de contrain-terrogar al declarante. La Defensa presentó como testigo al padre del testigo remiso para atacar su credibilidad según lo autoriza la Regla 67 de Evidencia, quien declaró que Edwin vivía en su casa; que el 4 noviembre, 1980 se ausentó del hogar durante media hora para votar como a las 9:30 A.M.; que cuando regresó, su hijo Edwin había salido, y que nadie fue a procurarlo durante el día. Sometido el caso, el tribunal halló al acusado culpable en todos los cargos y le condenó a penas de cadena perpetua, de 1 a 5 años de prisión y de 6 meses de cárcel, consecutivas.
En su alegato de apelación señala el convicto cinco errores que se contraen a los siguientes planteamientos:
(a) Indebida admisión en evidencia del testimonio de *187Meléndez Pizarro según vertido en declaración jurada anterior;
(ó) Insuficiencia y falta de confiabilidad en la prueba para sostener las acusaciones, consistente en parte de admisión del acusado, faltando corroboración.
II
La objeción de la Defensa a que se admita la declara-ción jurada del testigo en la situación procesal que se produce por su negativa a sostenerla en juicio, remitiría el caso a la indeseable solución del pasado en que el tribunal tenía que someterse a la conjura de supresión de prueba, absolver al acusado, y en pobre remedo de vindicación de la justicia, conformarse con procesar al testigo por desaca-to o encubrimiento. Si el silencio del testigo se debiera a terror por la anunciada represalia del acusado, este recurso dirigido a encarcelarlo dejaría la administración de justicia criminal expuesta a descrédito y escarnio. Para corregir anomalías como ésta y otras de mayor o menor agravio al básico sentido moral de justicia, se aprobaron las Reglas de Evidencia de 1979, cuya norma de interpre-tación en su Regla 2 ordena:
Las disposiciones de estas reglas se interpretarán flexi-blemente y de forma que garanticen una solución justa, rápida y económica a cualquier problema evidenciario. El fin último de estas reglas es el descubrimiento de la verdad en todos los procedimientos judiciales.
Hay que reiterar que el fin. último, la raison d’etre de las Reglas de Evidencia es el descubrimiento de la verdad, único objetivo que satisface la justicia, y no la oscura alternativa de enviar a prisión testigos sobornados o simplemente aterrorizados.
La anormalidad procesal gestada por la total abstención del testigo Meléndez Pizarro de sostener su testimonio incriminatorio ante el tribunal encuentra remedio y co-rrectivo en la Regla 64 que provee para esta situación de *188“no disponibilidad” del testigo en circunstancia de nece-sidad. Instruye, en lo pertinente, la citada regla:
Regla 64. No disponibilidad del testigo
(A) Definición. “No disponible como testigo” incluye situaciones en que el declarante:
(1).
(2) insiste en no declarar a pesar de orden del tribunal para que declare, o
(3).
(4).
(5).
(B) Cuando el declarante no está disponible como testigo, es admisible como excepción a la regla de prueba de referencia:
(1) Testimonio anterior...
(2) Declaraciones en peligro de muerte . ..
(3) Declaraciones contra interés . ..
(4) Declaraciones sobre historial personal o familiar ...
(5) Otras excepciones: Una declaración con suficiente garantía circunstancial de confiabilidad si se determinare que:
(i) tiene mayor valor probatorio, en relación al punto para lo que se ofrece, que cualquier otra evidencia que el proponente pudiera conseguir mediando esfuerzo razonable y
(ii) el proponente notificó a la parte contra quien la ofrece, con razonable anterioridad, su intención de ofrecer en evidencia tal declaración informándole sobre los parti-culares de ésta, incluyendo nombre y dirección del decla-rante.
A la luz de esta Regla 64 Meléndez Pizarro se convirtió en testigo no disponible porque rehusó declarar en desobe-diencia de orden del tribunal para que lo hiciera. Su *189conducta promueve la excepción a la regla de prueba de referencia del apartado (B)(5) que en tal caso, en calidad de admisibilidad, exige: (1) garantía circunstancial de confiabilidad en la declaración que se ofrece como sustituto del testimonio oral suprimido; (2) previa determinación por el tribunal del superior valor probatorio de la declaración para establecer el hecho pertinente, comparada con cual-quier otra evidencia obtenible mediante razonable gestión del proponente; y (3) de haber el proponente notificado a la parte contra quien se ofrece, su intención de ofrecer dicha declaración en evidencia. La admisión por el tribunal de la declaración jurada del testigo se produce en condiciones de cumplimiento y observancia de los requisitos de esta excepción que en ningún modo cuestionó la Defensa, pues su objeción se ciñe a la falta de oportunidad de contra-interrogar derivada de la renuencia del testigo. Mas pasando sobre la falta de objeción del acusado, notamos que la garantía de confiabilidad de la declaración es irreprochable, pues fue suscrita por el testigo luego de transcrito el testimonio oral en Fiscalía, hechas todas las advertencias de ley; su valor de evidencia para probar el asesinato es único, porque no consiguió el fiscal más prueba que la circunstancial y de confesión vertida en la declaración jurada; y si bien no parece que mediante acto afirmativo notificara el fiscal a la Defensa su intención de ofrecerla en evidencia, el desarrollo del juicio demostró que tal notificación había quedado relegada a gesto fútil, pues la Defensa conocía la declaración y tenía a la mano los recursos de prueba para impugnar la credibilidad, que efectivamente utilizó con el resultado favorable a que se llega en esta decisión. En otro caso en que la retractación del testigo surja inesperadamente en pleno juicio, el requisito del apartado vi citado provocaría una suspensión de los procedimientos por el tiempo razonable que permita a la Defensa informarse para atacar la credibilidad del *190declarante, según lo autoriza la Regla 67. (2) En su balance de flexibilidad, franqueando la admisión del testimonio mientras reduce en lo posible la erosión del derecho de confrontación, la Regla 67 amplía y liberaliza la norma de impugnación de credibilidad al disponer para estos casos de excepción de prueba de referencia que “[e]videncia de declaraciones o conducta del declarante —en cualquier momento— inconsistente con su declaración admitida . . . no estará sujeta a requisito alguno de confrontación previa, para dar oportunidad al declarante de explicar o negar la declaración o conducta inconsistente”.
Todo este esquema responde a razones de necesidad en la realización práctica de la justicia confrontada al pre-sente con la supresión espuria de la prueba en casos criminales mayores mediante recurso a la amenaza, el soborno, el terrorismo y aun la simple cooperación del testigo en el encubrimiento. En protección del valor supremo de justicia, inalcanzable si no se llega al descu-brimiento de la verdad, las Reglas de Evidencia admiten prueba como excepción a la regla de prueba de referencia, limitando la confrontación en ciertos casos y excluyéndola en otros de factura clásica como lo son las declaraciones en peligro de muerte, las declaraciones contra interés y las declaraciones sobre historial personal o familiar que bajo los incisos (B)(2), (3) y (4) de la Regla 64 comparten la licencia de admisibilidad con la declaración del testigo no disponible en circunstancia de apartado (5) a que hemos *191atendido en esta decisión. (3) Ese acondicionamiento de las Reglas para que sirvan su propósito depurador de la verdad en sala de justicia no conlleva restricción imper-misible del derecho de confrontación del acusado, según tiene resuelto este Tribunal en Pueblo v. Ruiz Lebrón, 111 D.P.R. 435 (1981), y Pueblo v. Ríos Nogueras, 111 D.P.R. 647 (1981). Todo el esquema responde a la interpretación flexible del referido apartado 5, criterio ordenado en la Regla 2 y seguido en el Comentario del Secretariado de la Conferencia Judicial que citamos:
[Regla 64] 5. Otras excepciones: Este inciso es crucial pues implica que las situaciones enumeradas en los cuatro incisos anteriores no son las únicas que producen admisibilidad cuando el declarante no está disponible como testigo. Aun-que podría argumentarse que una cláusula como ésta introduce incertidumbre en las Reglas de Evidencia, debe tenerse presente que se ha elaborado una norma a base de factores de necesidad: la declaración, que debe de gozar de garantías circunstanciales de confiabilidad, es la evidencia de mayor valor probatorio disponible. Además, se exige que el proponente notifique prontamente a la otra parte en relación a la intención de ofrecer en evidencia la declara-ción. Debe siempre tenerse en cuenta que el fin último de estas reglas es el descubrimiento de la verdad (Regla 2), lo que implica que no debe excluirse la mejor evidencia disponible. Se trata sólo de admisibilidad y el valor proba-torio de la evidencia admitida será aquilatado por el juzgador. La norma aquí establecida es mucho menos liberal que la atrevida Regla 503(a) del Código Modelo de ALI de 1942 en virtud de la cual es admisible prueba de referencia si el declarante no está disponible como testigo. Estimamos que el enfoque correcto es el de la regla presente, tomada de la Regla 804(b)(5) de las Reglas Federales. Es, por así decirlo, el “justo medio” entre la peligrosa regla del Código Modelo y las reglas tradicionales que excluyen a veces la *192mejor o hasta la única evidencia disponible en relación a determinado asunto. 32 L.P.R.A. Ap. IV, Regla 65: Comen-tario.
No hubo error, por tanto, en la admisión por la sala de instancia, de la declaración jurada ofrecida en lugar del testimonio oral frustrado. Pero su efecto se detiene justo en la admisión del testimonio en evidencia, dejando al juz-gador de hechos la mayor responsabilidad de aquilatar la prueba, su veracidad o credibilidad, y su suficiencia para probar los hechos imputados.
III
La admisión que el testigo Meléndez Pizarro pone en boca del apelante de haber matado al Gato a tiros, tendría peso y valor de suficiencia de estar integrada a un cuerpo de evidencia circunstancial (4) que establezca el delito con aquel grado de certeza que induce la convicción moral en un ánimo no prevenido. La prueba en este caso no es de esa calidad. Si bien podría percibirse un hilo de vinculación entre la admisión de haber dado muerte a la víctima a *193tiros y el deceso producido poco después por disparos de arma de fuego, no es ésa prueba suficiente en Derecho y faltan la certeza y la convicción moral que muevan la conciencia del juzgador hacia la imposición de la más severa pena que señala el Código Penal. Meléndez Pizarro declaró que se negó a acompañar al apelante y a Lije en la empresa criminal, a pesar de que todavía cojeaba de las heridas de bala que le infirió el Gato y que permaneció en su casa porque iba a “dejar eso así”; el juez instructor de causa, Sr. Alberto Toro Nazario, llamado como testigo por el Ministerio Público, dijo recordar pocos detalles del caso, pero sí estar seguro de que el único testigo directo de los hechos llevado ante él lo fue Meléndez Pizarro quien declaró haber visto al acusado Hernández Osorio disparar con una pistola contra la víctima (E.N.P., pág. 8) lo que sitúa al testigo en el lugar del crimen y no en su casa, dato crítico éste que luego tiende a confirmar nada menos que el padre del testigo, quien presentado por la Defensa declaró que el día de autos, 4 de noviembre último, dejó a su dicho hijo Edwin en la casa cuando salió a votar a las 9:30 A.M., y que de regreso media hora después ya aquél había salido, y que nadie vino a procurarlo ni a la 1:00 P.M., como declaró Edwin, ni a ninguna otra hora. Recuérdese que el Gato fue muerto alrededor de la 1:45 P.M. (E.N.P., pág. 6.)
Prueba tan contradictoria no satisface el criterio de Pueblo v. Pérez Fernández, 95 D.P.R. 919, 922 (1968), de corroboración por evidencia sustancial independiente que tienda a establecer la veracidad de las admisiones. Su endeblez la disuelve en dudas insuperables.
Con estos antecedentes y fundamentos, concurro en la revocación de las sentencias y absolución del apelante.

 Apelativo único por el que se le conoció en vida.


 Regla 67. Credibilidad del declarante
“Cuando se admite en evidencia, conforme a este Capítulo, una declaración que sea prueba de referencia, la credibilidad del declarante puede ser atacada, y si atacada, puede ser sostenida por cualquier evidencia que sería admisible a esos fines si el declarante hubiera prestado testimonio como testigo. Evidencia de declaraciones o conducta del declarante —en cualquier momento— inconsistente con su declaración admitida a pesar de ser prueba de referencia, no estará sujeta a requisito alguno de confrontación previa, para dar oportunidad al declarante de explicar o negar la declaración o conducta inconsistente. Si la parte contra la cual se ha admitido prueba de referencia llama al declarante de ésta como testigo, éste queda sujeto a ser examinado por dicha parte como si estuviera bajo contrainterrogatorio.”


 La utilidad de este inciso 5 y su contraparte Regla 65 (W) conocido como excepción genérica (y no residual), ha sido sostenida en United States v. Friedman, 593 F.2d 109 (9th Cir. 1979); y United States v. Barnes, 586 F.2d 1052 (5th Cir. 1978).


 Regla 10. Evaluación y suficiencia de la prueba
“El tribunal o juzgador de hechos deberá evaluar la evidencia presentada, a los fines de determinar cuáles hechos han quedado establecidos o demostrados, con sujeción a los siguientes principios:
(A) .
(B) . . ' •
(C) Para establecer un hecho no se exige aquel [grado] de prueba que, excluyendo posibilidad de error, produzca absoluta certeza; sólo se exige la certeza o convicción moral en un ánimo no prevenido.
(D) .
(E) .
(F) . ■ .
(G) .
(H) Cualquier hecho en controversia es susceptible de ser demostrado mediante evidencia directa o mediante evidencia indirecta o circunstancial. Se entiende por eviclencia directa aquella que prueba el hecho en controversia sin que medie inferencia o presuncion alguna, y que de ser cierta demuestra el hecho de modo concluyente. Se entiende por evidencia indirecta o circunstancial aquella que tiende a demostrar el hecho en controversia probando otro distinto, del cual -en uniOn a otros hechos ya establecidos- puede razonablemente inferirse el hecho en controversia."